Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to the claims, the amendments include intended use/functional language, not positively recited language, and conditional language. The intended use/functional language, not positively recited language, and conditional language emphasized below in the Examiner’s Comment does not serve to differentiate the claims from the prior art.
Examiner’s Comment
Intended Use/Functional Language
Claim 21 contains intended use/functional language and as such will not differentiate claims from the prior art. Applicant(s) are reminded that intended use/functional language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987).
Claim 21, “wherein the tracing is performed...such that a path of information leakage of the content can be traced...”
Not Positively Recited
Claims 21-22 contain not positively recited limitations and as such will not differentiate claims from the prior art (“Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” In re Wilder
Claim 21, “hiding...the hiding user information being performed by the tracing module.”
Claim 22, “wherein...a colorless chip is hidden...”
Conditional Language
Claim 22 contains limitations reciting conditional language. The claims do not require that these conditions necessarily be satisfied in every instance in which the method is performed. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Claim 22, “wherein in a case of 3-D printing watermark insertion...”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Lack of Algorithm
Claim 22 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 22, “...a colorless chip is hidden during a 3-D printing process by a terahertz detector.” Paragraph 0372 discloses 3D printing watermark embedding can be implemented by a terahertz detector and a terahertz laser detector can be used to identify the printed product. However, the specification does not disclose how the terahertz detector embeds the colorless chip.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 22 includes limitations directed to a “terahertz detector” in “...a colorless chip is hidden...by a terahertz detector.” However, claim 21, from which claim 22 depends, is directed to a client device (“An operating method of a client device...”). Therefore, as the terahertz detector is not a part of the client device of claim 21, the scope of claim 22 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads (USP 6122403; hereinafter Rhoads) in view of Zhao et al. (USP 8064102; hereinafter Zhao).
Regarding claim 21, Rhoads teaches: An operating method of a client device for content security, the method comprising: detecting, by a Digital Rights Management (DRM) agent of the client device, a content control command by communicating with an application execution unit (Fig. 43, Fig, 47, Col 72 line 35-62, Col 73 line 16-26);
and performing, by a tracing module included in the DRM agent, tracing according to the content control command, wherein the tracing is performed by inserting security information into the content such that a path of information leakage of the content can be traced (Fig, 43, Fig. 48, Fig. 55, Col 72 line 35-62, Col 73 line 27-50, Col 74 line 35-54),
further comprising: inserting, by a printing marker of the tracing module, a watermark into a print matter, initializing the printing marker by a request of the DRM agent (Fig. 43, Col 68 line 52-67, Col 72 line 35-53)...
Rhoads does not teach: hiding user information in a background of the print matter by embedding the watermark in a time-domain or in a frequency domain, the hiding the user information being performed by the tracing module.
However, in the same field of endeavor, Zhao teaches: hiding user information in a background of the print matter by embedding the watermark in a time-domain or in a frequency domain, the hiding the user information being performed by the tracing module (Fig. 1, Col 5 line 6-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 disclosed by Rhoads by including embedding a watermark in a frequency domain as disclosed by Zhao. One of ordinary skill in the art would have been motivated to make this modification to produce a more secure watermark (Zhao Col 5 line 22-25).
Regarding claim 22, the claim recites conditional language in the recitation of “wherein in a case of 3-D printing watermark insertion...” The claim does not require that these conditions (i.e. “a case of 3-D printing”) necessarily be satisfied in every instance in which the method is performed. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios (see In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C). Therefore, as Rhoads in view of Zhao teaches the method of claim 21, they also teach claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cumming et al. (US 2006/0231625) teaches security labels (watermarks) containing security information that can be read via terahertz detectors.
Shin et al. (US 2017/0311164) teaches methods for inserting watermarks into 3D printed products/structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685